DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I-II and/or Species B-C, there being no allowable generic or linking claim. Applicant's election with traverse of Group I & Species A in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that the different groups are in the same subclasses and therefore there would not be a serious search and/or examination burden on the Examiner.  This is not found persuasive because all Groups have different limitations that can require different fields of search or different references to be use in rejecting. This can take a significant amount of time and therefore the requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 08/08/2019 has been considered by the Examiner.

Claim Objections
Claims 2-5 objected to because of the following informalities:  
A) In Claim 2, line 1, “flap” should read “the flap”.  
B) Claim 3-5 are also objected to due to their dependency on Claim 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 9 recites the limitation "the flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the flange” has been construed to be a flange of the housing.

B) Claim 10 is also rejected due to its dependency on Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,473,561 to Svenson.

A) As per Claim 1, Svenson teaches a pressure relief valve (Svenson: Figure 16 with generic features of Figure 15), comprising: 
a housing including a plurality of receptacle members (Svenson: best shown in Figure 8 but found in all embodiments) with openings therebetween; and 
a flap configured to be accepted by the housing and to contact the receptacle members in a closed position (Svenson: Figure 16, accepted into housing as shown in Figure 15 Item 218), 
wherein the flap covers the openings and inhibits airflow through the openings in a closed position, and 
wherein the flap is biasable to allow airflow through the openings in an open position (Svenson: Figure 16 opens under pressure and closes with back pressure or neutral pressure).

B) As per Claim 2, Svenson teaches that flap comprises a flange (Svenson: Figure 16, Item 252) and a tapered portion extending downwardly therefrom (Svenson: Figure 16 tapered portion from 252 to 251).

C) As per Claim 3, Svenson teaches that the tapered portion of the flap rests against the receptacle members in the closed position (Svenson: best shown in Figure 15).

D) As per Claim 4, Svenson teaches that the housing further comprises a flange (Svenson: best shown in Figure 15, Item 215 that Item 234 rests on).

E) As per Claim 5, Svenson teaches that the flange of the flap engages the flange of the housing when in the closed position (Svenson: Figure 15, Item 234 rests on Item 215 in closed position).

 the flange of the flap is spatially separated from the flange of the housing in the open position (Svenson: best shown in Figure 10 but present in all embodiments).

G) As per Claim 7, Svenson teaches that the flap includes a plurality of troughs on an interior surface thereof (Svenson: Figure 16, Item 253 & 254).

H) As per Claim 8, Svenson teaches that a distance between the troughs in the closed position is different than a distance between the troughs in the open position (Svenson: Figure 16, Item 253 & 254 collapse and move inward thereby being closer to each other).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,448,766 to Schule.

A) As per Claim 1, Schule teaches a pressure relief valve (Schule: Figure 1), comprising: 
a housing  (Schule: Figure 1, Item 1 & 2) including a plurality of receptacle members (Schule: Figure 1, Items 5 below Item 16) with openings therebetween; and 
a flap (Schule: Figure 1, Item 3) configured to be accepted by the housing and to contact the receptacle members in a closed position,
wherein the flap covers the openings and inhibits airflow through the openings in a closed position, and 
wherein the flap is biasable to allow airflow through the openings in an open position (Schule: Figure 2, Item 3 shown in solid lines in closed position and dotted lines Item 9 in open position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schule in view of GB1357249 to Waters.

A) As per Claim 7, Schule teaches all the limitations except explicitly that the flap includes a plurality of troughs on an interior surface thereof.
However, Waters teaches the flap includes a plurality of troughs on an interior surface thereof (Waters: best shown Item 10 in Figures 5 & 5a). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schule by adding troughs, as taught by Waters, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schule with these aforementioned teachings of Waters with the motivation of help guide consistent flexing of the flap under pressure.

 the flange of the housing comprises a plurality of apertures therethrough (Schule: Figure 1, top ring 5 of Item 2b is flange with plrauilty of holes through top ring).

C) As per Claim 10, Schule in view of Waters teaches that the flap covers the apertures and inhibits airflow through the apertures in the closed position, and the apertures are exposed in the open position (Schule: Figure 1, top ring 5 of Item 2b is flange with plrauilty of holes through top ring opened by pressure shown by dotted lines Item 9 in open position in Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.